Citation Nr: 1116960	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  04-10 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a compression fracture of T-11 as a result of hospitalization by the Department of Veterans Affairs (VA).

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a scar of the lower lip as a result of surgical treatment by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision from the Portland, Oregon, Department of Veterans Affairs (VA), regional office (RO).  A videoconference hearing before the undersigned was conducted in January 2008.  In March 2008, the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There has been no demonstration by the competent medical, nor competent and credible lay, evidence of record, that the Veteran's compression fracture of T11, incurred in a fall at a VAMC on May 19, 2000, was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or due to an event that was not reasonably foreseeable.

2.  The Veteran has a disfiguring scar of the lower lip as the result of surgery to remove a hemangioma at a VAMC on January 25, 2000; the evidence of record demonstrates that the Veteran's lower lip scar was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.

CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for compression fracture of T-11 as a result of VA hospitalization in May 2000 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2010).  

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for disfiguring lower lip scar due to surgery performed at a VAMC in January 2000 have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in December 2000, September 2004, May 2007, and April 2008 letters, and the claims were readjudicated in a September 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records and VA hospitalization records, assisted the appellant in obtaining evidence, obtained medical opinions necessary to decide the claims, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Law and Regulations

Pertinent law and regulations provide that when a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 1997, as in this case, the Veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In determining whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the surgery upon which the claim for benefits is based with the physical condition after the medical treatment.  38 C.F.R. § 3.361(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Compression Fracture, T11

The Veteran essentially contends that he had a need for help while attempting to go to the bathroom when he was a patient at a VA medical facility in May 2000, following a liver transplant in April 2000, but his request for assistance was ignored.  He attempted to ambulate by himself, fell, and sustained a compression fracture of T- 11.  Therefore, he maintains that the care provided was less than would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1)(i).

The record shows that while hospitalized at the Portland VAMC on April 17, 2000, the Veteran was somewhat unsteady on his feet and he was instructed to use the call light when getting out of bed.  On April 18, 2000, he required frequent reminding not to get out of bed unassisted.  On April 19, 2000, the Veteran was trying to climb out of bed.  Records show that he injured his back in a fall on May 19, 2000.  The hospital summary report noted that the Veteran:

...had an episode where he decided to get out of bed without assistance as he was waiting for nursing care and this did not happen in a rapid enough fashion for the patient.  Patient was standing at his doorway and fell on his buttocks.  Patient complained of back pain and was placed back in bed.  Patient was examined by the ICU resident on call; there was no neurologic deficit but the patient did complain of spine tenderness.  Thoracic, sacral, lumbar, and sacral spine films were obtained.  Radiographs demonstrated a possible L1 compression fracture.  Neurosurgery consult was obtained.  They obtained a CAT scan and it was felt that the compression fracture was old and there was no neurologic deficit, no reason to limit activity.  

X-ray report dated May 19, 2000, notes compression fractures of the superior plates of the T3 and T11 vertebral bodies, age undetermined.  A July 2000 X-ray noted stable compression fracture of T3 but increased compression of the T11 vertebral body.  In September 2000, the Veteran underwent vertebroplasty of T11.  

On VA examination in May 2001, the Veteran reported that on May 19, 2000, he needed to go to the bathroom at 2:00 in the morning.  He stated that he had his call-light on and waited half an hour without response.  He reported that he made it to the doorway and asked the nurse if he could have a wheelchair to use to go to the bathroom.  He reported that one of the nurses told him that if he sat in the wheelchair he would have to stay in it for the rest of the night.  The Veteran stated that at that point he fell and the nurses refused to pick him up.  The examiner felt that it was "not within the scope of ethical medical practice to render an opinion as to the source of negligence or fault" regarding the Veteran's thoracic spine injury.

On VA examination in May 2005, the Veteran again reported that he fell after getting out of bed to go to the bathroom during his May 2000 hospitalization.  The examiner stated that it was as likely as not that the chronic upper back pain the Veteran experienced was a result of compression fractures that occurred in the fall.

At his videoconference hearing before the undersigned in January 2008, the Veteran reported that prior to the May 19, 2000 incident, "already, I had fallen to the floor and been dropped several times before this."  He testified that on May 19, 2000, he had gotten out of bed and gone to the doorway of his hospital room, that the nurses would not get his wheelchair for him, and that he eventually fell, incurring the compression fracture of T11.

In a December 2010 written statement, the Veteran again addressed the May 2000 incident.  He stated that:

[T]he injury was not caused by my falling out of bed, on my own.  But instead was caused when I was being assisted out of bed by VHA personnel and THEY DROPPED ME.  This happened twice while getting out of bed, once in the bathroom (again with their assistance) and finally, a fourth fall occurred in the hallway when they refused to get my wheelchair.  Accordingly, this injury was not the result of my "independent attempt to rise from" my bed, but instead when I was relying on VHA personnel to assist me in transferring from bed.

The objective evidence of record indicates that the Veteran fell in his room at the Portland VAMC on May 19, 2000, while attempting to ambulate to the bathroom, and that he apparently sustained a compression fracture of T11 in the fall.  The records indicate that he had earlier been instructed not to get out of his bed unassisted.  While the Veteran has reported that nurses refused to help him by getting his wheelchair, and that this delay caused him to fall and suffer the compression fracture, there is no confirmation of such a scenario other than his own report.  Significantly, the Board notes that the Veteran's own report of the circumstances of his injury have differed; after having maintained that the injury resulted from a fall while waiting for assistance, in his December 2010 account was that the injury was caused when VHA personnel dropped him.  As the only evidence for VA fault in the form of negligence or lack of proper care resulting in the compression fracture is contained in the Veteran's own accounts, his inconsistent reports of the circumstances of the injury reflect negatively on his credibility and undermine the probative value of his contentions.  

In view of the foregoing, the Board must find that the preponderance of the evidence is against a finding that the Veteran's compression fracture of T11 was the result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA, nor as the result of an event that was not reasonably foreseeable.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  Therefore, the award of entitlement to compensation under 38 U.S.C.A. § 1151 is not warranted.


Lower Lip Scar

On January 25, 2000, the Veteran underwent excision of a hemangioma of the lower lip at the Portland VAMC.  The Veteran contends that failure to properly treat his lower lip after the surgery in January 2000 resulted in the scar.  

The January 25, 2000 surgical note indicated that a wedge excision of the lip lesion was performed without complications.  The Veteran was discharged one day later.  

On February 3, 2000, the lip incision was described as superficially dehiscent with no gross bleeding.  On March 1, 2000, the dehiscent area had closed and healed nicely.  On June 1, 2000, the Veteran was seen by a VA dentist who described a disfiguring scar on the right mandibular lip secondary to excision of hemangioma.  The area was erythmatous and moist and the Veteran reported problems with drooling associated with it.  He was to be referred to plastics.  

A November 2000 plastic surgery outpatient note described an asymmetry notch in the vermilion of the lower lip with a slightly widened scar from the incision site.  

In February 2001, the Veteran underwent cosmetic surgery of the lower lip by a private physician.  A March 2001 VA plastic surgery outpatient note indicated that the Veteran's incision from the private physician had healed well.  

A VA examination in May 2001 found the Veteran status post hemangioma removal from the lower lip with history of subsequent complications of dehiscence and subsequent healing with poor approximation requiring subsequent plastic surgical repair; results of mild disfiguration are present.

VA examination in May 2005 noted that the Veteran underwent removal of hemangioma from the lip in 2000 with subsequent very poor healing and significant scar formation.  The Veteran had difficulty handling liquids in his mouth and had spill or leakage when he drank due to poor seal between the lower lip and the drink container.  Following plastic surgery in February 2001 he had a more satisfactory appearing and functioning lower lip.  

VA examination in December 2009 was conducted without access to the claims folder.  The examiner noted a cutaneous scar secondary to excision of presumed hemangioma with wound dehiscence and secondary wedge re-repair.  She stated that this "may be worse due to delay in having it examined and not evaluated immediately postop on his return."

A VA examination was conducted in September 2010.  The examiner reviewed the claims folder in conjunction with the examination.  The examiner stated that the Veteran had a continuing visible asymmetry of his lower lip, even 10 years after his surgery and nine years after plastic surgical revision.  He still had to be careful not to bite his lip.  The examiner noted that it was:

...not possible to assess from the available records whether or not the Veteran's complaints of drooling and continued inflammation of the lip post-operatively were ignored, but he was hospitalized for several months following this operation because of a subsequent liver transplant...and I do not find any record of additional assessments by ENT or by plastic surgery during this time.  

The additional disability of the lip is the disfigurement and asymmetry of his lower lip that is still visible 10 years after the surgery.

The Veteran's continued disfiguring scar from surgical removal of a lower lip hemangioma in January 2000 is at least as likely as not (50/50 probability) caused by or a result of negligence on the part of VA in furnishing the hospital care, medical, or surgical treatment, or examination required for evaluation and treatment of this ongoing problem.  The VA failed to exercise the degree of care that would be expected of a reasonable health care provider in follow-up care and evaluation of this excision.

...Without a consent form, it is not possible to know what the Veteran was told regarding possible risks and possible adverse outcomes from this procedure, especially since it was performed over 10 years ago.

The September 2010 VA examiner's opinion, which is not controverted by any other opinion of record, provides competent evidence that VA treatment resulted in additional disability in the form of a disfiguring lower lip scar, and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing medical or surgical treatment.  The evidence is sufficient to grant the Veteran's claim.  38 U.S.C.A. § 1151 (West 2002).  Therefore, resolving all remaining doubt in the Veteran's favor, the Board finds that compensation under 38 U.S.C.A. § 1151 for disfiguring lower lip scar resulting from hemangioma removal at a VAMC in January 2000 is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for compression fracture of T-11 as a result of VA hospitalization in May 2000 are denied.

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for disfiguring lower lip scar as a result of VA surgical treatment in January 2000 are granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


